Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christophe Lair on November 4, 2021.

The application has been amended as follows: 

Claim 1: In line 10, after “mm” and before the “.” Insert
--- , and wherein e1>e2 ---
Claim 3: Cancel
Claim 4: Cancel
Claim 15: In line 8 bridged to line 9 after “1.1” and before “.” Insert
--- , and wherein e1>e2 ---
Claim 17: Cancel
Claim 18: Cancel
Claim 19: In line 2, delete “18” and insert
--- 15 ---
Allowable Subject Matter
Claims 1-2, 5-16, 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art of record do teach heating devices, as well as doors or walls for a heating device, substantially similar to that of independent claims 1 and 15, it is noted for the record that the claims require e1 (the space between the first and second substrates closest to the cavity) to be greater than e2 as well as have a ratio between them as claimed and the art simply does not teach or provide motivation for this. 
Instead, art either only provides a very broad disclosure that each space can be 5mm or more (see US Pub 20150068510 par. 0058) with no motivation to make any space bigger than the other let alone e1>e2 with a ratio as claimed, art teaches them being the same size e1=e2, ratio=1 (see US PN 10274203, Col. 5, line 35) which is in contrast to what is claimed or the art desires e1 (the space closest to the cavity)<e2 (see Figures in US PN 5,337727 and US PN 9,074777) which is again, in contrast to what is claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784